DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2,9-15,17-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,9,1,11,12,7,17-20,16 of U.S. Patent No. 11,249,262.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2,9-15,17-21 of the present application are an obvious subset of the limitations presented in claims 1,9,1,11,12,7,17-20,16 of US Pat No. 11,249,262.
	The following table illustrates the conflicting claim pairs: 
Present Application
2
9
10
11
12
13
14
15
17
18
19
20
21
US Pat 11,249,262
1
9
9
9
1
11
12
7
17
18
19
20
16


	The following table illustrates a mapping of the limitations of claim 2 of the present application when compared against the limitations of claim 1 of US Pat 11,249,262.  The differences have been bolded for purposes of clarity.
Claim 2 of Present Application
Claim 1 of US Pat 11,249,262
A cable arrangement comprising: 
A cable arrangement comprising: 
a protective enclosure extending along a length between opposite first and second ends, the protective enclosure being elongate along the length, the protective enclosure defining an environmentally sealed interior;
a protective enclosure defining an environmentally sealed interior extending between opposite first and second ends;
a wave division multiplexer disposed within the environmentally sealed interior of the protective enclosure;
a wave division multiplexer disposed within the environmentally sealed interior of the protective enclosure;
a plurality of single-fiber optical connectors disposed external of the protective enclosure; a plurality of optical fibers optically coupled to the wave division multiplexer, the optical fibers of the plurality extending outwardly through the second end of the protective enclosure to respective ones of the single-fiber optical connectors;
an input single-fiber optical connector disposed external of the protective enclosure;
and an input fiber extending from the input single-fiber optical connector to the first end of the protective enclosure,
the input fiber also being optically coupled to the wave divisional multiplexer so that optical signals carried over the input fiber are divided onto the optical fibers of the plurality.
a single optical fiber extending between opposite first and second ends, the first end of the single optical fiber being terminated by a single-fiber optical connector external of the protective enclosure, the second end of the single optical fiber being optically coupled to the wave division multiplexer within the environmentally sealed interior, the single optical fiber extending through the first end of the protective enclosure to the wave division multiplexer; and a plurality of optical fibers each extending between opposite first and second ends, the first end of each of the optical fibers of the plurality being optically coupled to the wave division multiplexer within the environmentally sealed interior, and the second ends of the optical fibers of the plurality each being terminated by a respective single-fiber optical connector external of the protective enclosure, the optical fibers of the plurality extending linearly from the wave division multiplexer through the second end of the protective enclosure.


	As the table above illustrates, all the limitations of claim 2 of the present application are taught by claim 1 of US Pat 11,249,262.  
Thus, claim 2 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of US Pat 11,249,262, as anticipation of all limitations is tantamount to obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Chen (US 5,987,201) in view of Smith et al.(US 2011/0311226). 
Considering Claim 2 Chen discloses a cable arrangement comprising: a protective enclosure extending along a length between opposite first and second ends(See Col. 5 lines 16-40, fig. 3b i.e. a protective enclosure(35) extending along a length between opposite first(30) and second ends(31-34)), the protective enclosure being elongate along the length, the protective enclosure defining an environmentally sealed interior (See Col. 5 lines 16-20 and 37-43, fig. 3b i.e. the protective enclosure(35) being elongate along the length, the protective enclosure(35) defining an environmentally sealed interior); a wave division multiplexer disposed within the environmentally sealed interior of the protective enclosure (See Col. 5 lines 38-43, fig. 3b i.e. a wave divisional multiplexer(311,321,322) disposed within the environmentally sealed interior of the protective enclosure(35)); a plurality of single-fiber optical connectors disposed external of the protective enclosure (See fig. 3b i.e. a plurality of single-fiber optical connectors(at the end of channels(30-34) disposed external of the protective enclosure(35)); a plurality of optical fibers optically coupled to the wave division multiplexer(See Col. 5 lines 25-40, fig. 3b i.e. a plurality of optical fibers(31,32,33,34) optically coupled to the wave division multiplexer(311,321,322)); an input single-fiber optical connector disposed external of the protective enclosure(See fig. 3b i.e. an input single-fiber optical connector(30) disposed external of the protective enclosure(35)); and an input fiber extending from the input single-fiber optical connector to the first end of the protective enclosure(See fig. 3b i.e. an input fiber(30) extending from the input single-fiber optical connector to the first end of the protective enclosure), the input fiber also being optically coupled to the wave divisional multiplexer so that optical signals carried over the input fiber are divided onto the optical fibers of the plurality(See fig. 3b i.e. the input fiber(30) also being optically coupled to the wave divisional multiplexer(311,321,322) so that optical signals carried over the input fiber are divided onto the optical fibers of the plurality).  
Chen does not explicitly disclose the optical fibers of the plurality extending outwardly through the second end of the protective enclosure to respective ones of the single-fiber optical connectors.
Smith teaches the optical fibers of the plurality extending outwardly through the second end of the protective enclosure to respective ones of the single-fiber optical connectors(See Paragraph 80,82, fig. 12b i.e. the optical fibers(454B) of the plurality extending outwardly through the second end of the protective enclosure(446) to respective ones of the single-fiber optical connectors(456)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Chen, and have the optical fibers of the plurality to be extended outwardly through the second end of the protective enclosure to respective ones of the single-fiber optical connectors, as taught by Smith, thus providing an efficient transmission system by optimizing expansion with minimal loss using optical connectors for further distributing the optical signals to other units in the system, as discussed by Smith(Paragraphs 12,75).

Considering Claim 3 Chen and Smith disclose the cable arrangement of claim 2, wherein the plurality of single-fiber optical connectors includes at least four single-fiber optical connectors(wherein the plurality of single-fiber optical connectors includes at least four single-fiber optical connectors).  
Considering Claim 4 Chen and Smith do not explicitly disclose cable arrangement of claim 2, wherein the plurality of optical fibers includes eight optical fibers. 
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chen and Smith such that the 
plurality of single-fiber optical connectors to include at least eight single-fiber optical connectors or any number of single-fiber optical connectors because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Chen and Smith. 
Considering Claim 5 Chen and Smith do not explicitly disclose the cable arrangement of claim 4, wherein the plurality of single-fiber optical connectors includes at least sixteen single-fiber optical connectors.  
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chen and Smith such that the 
plurality of single-fiber optical connectors to include at least sixteen single-fiber optical connectors or any number of single-fiber optical connectors because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Chen and Smith. 

Considering Claim 6 Chen and Smith disclose the cable arrangement of claim 2, wherein each optical fiber of the plurality carries an optical signal having a different wavelength from optical signals carried on the other optical fibers of the plurality(See Chen: Col. 5 lines 20-25, fig. 3a,3b i.e. each optical fiber(31,32,33,34) of the plurality carries an optical signal having a different wavelength(λ1, λ2, λ3, λ4) from optical signals carried on the other optical fibers of the plurality).  
Considering Claim 7 Chen and Smith disclose the cable arrangement of claim 2, wherein each optical fiber of the plurality carries an optical signal having a different wavelength band from optical signals carried on the other optical fibers of the plurality(See Chen: Col. 5 lines 20-25, fig. 3a,3b i.e. each optical fiber(31,32,33,34) of the plurality carries an optical signal having a different wavelength band(λ1, λ2, λ3, λ4) from optical signals carried on the other optical fibers of the plurality).  
Considering Claim 8 Chen and Smith disclose the cable arrangement of claim 2, wherein the wave division multiplexer is a coarse wave division multiplexer(See Smith: Paragraph 51 i.e. the wave division multiplexer is a coarse wave division multiplexer(CWDM) ).  
Considering Claim 9 Chen and Smith disclose the cable arrangement of claim 2, wherein the wave division multiplexer is overmolded to provide the protective enclosure(See Chen: Col. 3 lines 26-30, Col. 5 lines 15-20, fig. 3b i.e. the protective enclosure(35) is over molded over the wave division multiplexer(311,321,322) to provide the protective enclosure(35)).    
Considering Claim 10 Chen and Smith disclose the cable arrangement of claim 9, wherein the overmold extends over portions of the optical fibers of the plurality(See Chen: Col. 3 lines 26-30, Col. 5 lines 15-20, fig. 3b i.e. the overmold of the enclosure(35) extends over portions of the optical fibers(31,32,33,34)  of the plurality).  
Considering Claim 11 Chen and Smith disclose the cable arrangement of claim 9, wherein the overmold extends over a portion of the input fiber(See Chen: Col. 3 lines 26-30, Col. 5 lines 15-20, fig. 3b i.e. the overmold of the enclosure(35) extends over a portion of the input fiber(30)).  
Considering Claim 12 Chen and Smith disclose the cable arrangement of claim 2, wherein the input fiber extends into the protective enclosure through the first end of the protective enclosure(See Smith Paragraph 80,82, fig. 12b i.e. the input fiber(450) extends into the protective enclosure(446) through the first end of the protective enclosure).  
Considering Claim 13 Chen and Smith disclose the cable arrangement of claim 2, wherein the input single-fiber connector is a hardened fiber connector(See Smith: Paragraph 80,89, fig. 12b i.e. the input optical fiber(450) connector(444) a hardened fiber connector(444)).  
Considering Claim 14 Chen and Smith disclose the cable arrangement of claim 2, wherein the plurality of single-fiber optical connectors includes hardened single-fiber optical connectors(See Smith: Paragraph 80,89,75, fig. 12b i.e. the plurality of single-fiber optical connectors(456) includes hardened single-fiber optical connectors(456) the single-fiber optical connectors(456)).  
Considering Claim 15 Chen and Smith disclose the cable arrangement of claim 2, wherein the wave division multiplexer is a passive wave division multiplexer(See Chen: Col. 5 lines 38-43, fig. 3b i.e. the wave division multiplexer(311,321,322) includes a passive wave divisional multiplexer(311,321,322)  since the (311,321,322) does not include any active element).  
Considering Claim 16 Chen and Smith disclose the cable arrangement of claim 2, wherein the protective enclosure has a constant cross-dimension along the length(See Chen: fig. 3b i.e. the protective enclosure(35) has a constant cross-dimension along the length).  
Considering Claim 17 Chen and Smith disclose the cable arrangement of claim 2, wherein the cable arrangement is disposed on a pole(See Smith: Paragraph 54,63, fig. 5 i.e. the cable arrangement(28,44) is disposed on a pole(40,40a,40b)).  
Considering Claim 18 Chen and Smith disclose the cable arrangement of claim 2, wherein the plurality of single-fiber connectors are routed to remote radio heads(See Smith: Paragraph 54,64, fig. 5 i.e. the plurality of single-fiber connectors(32,42) are routed to remote radio heads(96,98)).  
Considering Claim 19 Chen and Smith disclose the cable arrangement of claim 18, wherein the input single-fiber optic connector is plugged into a port of a drop terminal(See Smith: Paragraph 67, fig. 5 i.e. the first end of the single optical fiber is routed to a port of a drop terminal(36a,36b)).  
Considering Claim 20 Chen and Smith disclose the cable arrangement of claim 19, wherein the drop terminal and the remote radio heads are disposed on a common pole(See Smith: Paragraph 63,67, fig. 5 i.e. the drop terminal(36a,36b) and the remote radio heads(96,98) are disposed on a common pole(40a,40b)).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over
Chen (US 5,987,201) in view of Smith et al.(US 2011/0311226) further in view of Islam(US 2013/0336622).
Considering Claim 14 Chen and Smith do not explicitly disclose the cable arrangement of claim 2, wherein the input single-fiber connector and the plurality of single-fiber connectors are LC connectors.
Islam teaches the cable arrangement of claim 2, wherein the input single-fiber connector and the plurality of single-fiber connectors are LC connectors(See Paragraph 24,25, fig. 1 i.e. the input single-fiber connector(120) and the plurality of single-fiber connectors(120,130) are LC connectors).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Chen and Smith, and have the input single-fiber connector and the plurality of single-fiber connectors to be LC connectors, as taught by Islam, thus improving transmission signal quality by minimizing insertion loss using LC connectors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637